DETAILED ACTION
1.	This office action is in response to the filing of the application on 1/6/20.  Since the filing of the application, no claims have been amended, added, or cancelled.  Thus, claims 1-17 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
At present, no claims are interpreted as invoking § 112(f).
Claim Objections
3.	Claims 1, 8-9, 12, and 16-17 are objected to because of the following informalities:  
Regarding claim 1, the phrases “a metered-dose inhaler plume entering the dilution chamber through the actuator inlet intersects the airflow path thereto" (ln. 15-16) and “whereby airflow along the airflow path entrains and redirects at least a portion of the metered-dose inhaler plume” (ln. 17-18) should read --a metered-dose inhaler plume entering the dilution chamber through the actuator inlet is configured to intersect the airflow path thereto-- and --whereby airflow along the airflow path is configured to entrain and redirect at least a portion of the metered-dose inhaler plume--.  While it is clear that the claim is directed toward an apparatus, use of the phrase “configured to” ensures that there is no confusion over the claim being directed toward a dilution spacer and not a method of entering a plume into the spacer or a method of entraining and redirected a plume by an airflow path.
Regarding claims 8 and 16, the phrase “the metered-dose inhaler plume entering the dilution chamber through the actuator inlet intersects the airflow path non-parallel thereto” (ln. 1-2 of both claims) should read --the metered-dose inhaler plume entering the dilution chamber through the actuator inlet is configured to intersect the airflow path non-parallel thereto--. While it is clear that the claim is directed toward an apparatus, use of the phrase “configured to” ensures that there is no confusion over the claim being directed toward a dilution spacer and not a method of entering a plume into the spacer to intersect an airflow path.
Regarding claims 9 and 17, the phrase “the airflow redirects at least a portion of the metered-dose inhaler plume” (ln. 1-2 of both claims) should read --the airflow is configured to redirect at least a portion of the metered-dose inhaler plume--.  While it is clear that the claim is directed toward an apparatus, use of the phrase “configured to” ensures that there is no confusion over the claim being directed toward a dilution spacer and not a method of using airflow to direct a metered-dose inhaler plume.
Regarding claim 12, the phrases “the metered-dose inhaler plume intersects the airflow path" (ln. 21-22) and “whereby airflow along the airflow path entrains and redirects at least a portion of the metered-dose inhaler plume” (ln. 23-24) should read -- the metered-dose inhaler plume is configured to intersect the airflow path -- and --whereby airflow along the airflow path is configured to entrain and redirect at least a portion of the metered-dose inhaler plume--.  While it is clear that the claim is .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7, 9-10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 7 and 10, the phrase “the enclosure is generally parallelepipedic” (claim 7, ln. 2; claim 10, ln. 1-2) is indefinite because the term “generally” is considered a term of degree in which the applicant has not provided some standard for measuring the degree to which the enclosure must be “parallelepipedic” in order to fall within the scope of the claim (see MPEP 2173.05(b)(I) for a discussion on relative terminology and terms of degree).  It is unclear how “parallel” the sides of the enclosure need to be in order to qualify as being “generally parallelepipidic.”  Furthermore, the applicant’s specification states that “Although the end walls 236 are generally curved, the overall shape of the enclosure is generally parallelepipedic” 
Additionally regarding claim 7, the phrase “substantially flush” (ln. 5) is considered indefinite because the term “substantially” is considered a term of degree in which the applicant has not provided some standard for measuring the degree to which the body of the metered-dose actuator must be “flush” with an edge of the enclosure in order to fall within in the scope of the claim (see MPEP 2173.05(b)(I) for a discussion on relative terminology and terms of degree).  It is unclear how “flush” the two components must be in order to qualify as “substantially flush.”  Furthermore, the applicant’s specification states that “[T]here may be a small gap as shown in the drawings” ([0017]), which makes it even more unclear as to how much of a gap is acceptable to still be considered “substantially flush.”  For the purposes of examination, the term “substantially flush” will be interpreted in a broad manner, whereby gaps that exist between the body of the actuator and the edge of the enclosure will still be considered “substantially flush.”
	Regarding claims 9 and 17, the phrase “the airflow redirects at least a portion of the metered-dose inhaler plume by about 103.5 degrees” (ln. 2 of both claims) is considered indefinite because the term “about” is considered a term of degree in which the applicant has not provided some standard for measuring the degree to which the plume must be redirected by the airflow in order to fall within the scope of the claim (see 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry (4,852,561).

	Regarding claim 13, Sperry discloses the outlet comprising a mouthpiece projecting outwardly from the enclosure (Fig. 3, breath tube 126 is a mouthpiece that projects from the primary housing 160).
Regarding claim 14, Sperry discloses an assembly comprising the metered-dose inhaler actuator of claim 12 (Fig. 3); and a metered-dose inhaler canister received within the receptacle with the valve stem of the metering valve of the metered-dose inhaler canister received by the actuator nozzle (Fig. 3, cartridge 12 is depicts as being received by the actuating valve mechanism 176).
Regarding claim 15, Sperry discloses the actuator nozzle as configured to direct the metered-dose inhaler plume at an oblique angle to the valve stem (Fig. 3, rear bore 182 directs the plume at an oblique angle relative to the valve mechanism 114 of the cartridge 112).
Regarding claim 16, Sperry discloses wherein the metered-dose inhaler plume entering the dilution chamber through the actuator nozzle intersects the airflow path non-parallel thereto (Fig. 3, the angle of the plume exiting the rear bore 182 intersects the flow path running from openings 178 to outlet 104 at a non-parallel angle).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-5, 8-9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry, as applied to claim 12 above, and further in view of Foley (5,042,467).
	Regarding claim 1, Sperry discloses a dilution spacer for a metered-dose (Fig. 3, inhalation device 158) comprising: an enclosure defining a dilution chamber (Fig. 3 housing 160 defines a chamber 184); an ambient air inlet (Fig. 3 openings 178); and an outlet (breath tube assembly 104); wherein the ambient air inlet and the outlet are in fluid communication with the dilution chamber (Fig. 3, openings 178 and breath tube assembly 104 are in fluid communication with the chamber 184); the ambient air inlet is 
	Sperry does not disclose an actuator inlet configured to securely releasably interengage a metered-dose inhaler actuator mouthpiece, or that the actuator inlet is positioned relative to the ambient air inlet and the outlet so that a metered-dose inhaler plume entering the dilution chamber through the actuator inlet intersects the airflow path thereto.
	However, Foley teaches an inhaler device comprising a spacer wherein the spacer has an actuator inlet on the side of a housing that is configured to securely releasably interengage a metered-dose inhaler actuator mouthpiece (Figs. 2-3, central opening 20 is on the side of the housing 16 to receive a metered dose inhaler (MDI) mouthpiece 12; see col. 3, ln. 25-30).  

	Regarding claim 2, the modified device of Sperry is an assembly comprising the dilution spacer of claim 1 (see above rejection of claim 1); and a metered-dose inhaler actuator whose actuator mouthpiece is securely releasably interengaged in the actuator inlet (Foley, Fig. 2, depicts an MDI actuator 12 interengaged with the actuator inlet of the spacer 14; see col. 3, ln. 25-30 and col. 4, ln. 29-36).
	Regarding claim 3, the modified device of Sperry has the actuator mouthpiece as friction fit in the actuator inlet (Foley, col. 4, ln. 29-36, discloses the central aperture (“actuator inlet”) as slightly smaller than the mouthpiece 12, which would form a “friction fit” between the two components).
Regarding claim 4, the modified device of Sperry has the actuator mouthpiece as interference fit in the actuator inlet (Foley, col. 4, ln. 29-36, discloses the central aperture (“actuator inlet”) as slightly smaller than the mouthpiece 12, which would form an “interference fit” between the two components).
Regarding claim 5, the modified device of Sperry has a metered-dose inhaler canister as received in a body of the metered-dose inhaler actuator (Foley, Fig. 2, 
Regarding claim 8, the modified device of Sperry has the metered-dose inhaler plume entering the dilution chamber through the actuator inlet and intersecting the airflow path non-parallel thereto (Sperry, Fig. 3, depicts a plume intersecting the path from the openings 178 to the breath tube assembly 104 at a non-parallel angle.  Similarly, the modified device would have a plume entering from the MDI mouthpiece of Foley at the left side of the housing 160 (as depicted in Fig. 3 of Sperry) and intersecting the airflow path from the openings 178 to the breath tube assembly 104 at a non-parallel angle). 
Regarding claim 9, the modified device of Sperry has the airflow redirecting at least a portion of the metered-dose inhaler plume by about 103.5 degrees (Sperry, Fig. 3, depicts an airflow path from openings 178 to outlet 104.  In the modified device, the plume would leave the mouthpiece 12 of Foley and enter the housing 160 of Sperry from the left side of the housing (as depicted in Fig. 3 of Sperry), and intersect with the 
Regarding claim 11, the modified device of Sperry has the outlet comprising a dilution spacer mouthpiece projecting outwardly from the enclosure (Sperry, Fig. 3 breathing tube 126 projects outwardly from the housing 160).
Regarding claim 17, Sperry discloses the airflow redirecting at least a portion of the metered-dose inhaler plume (Sperry, Fig. 3, depicts an airflow path from openings 178 to outlet 104 which would redirect the plume emitted from rear bore 182).
Sperry does not explicitly disclose that the plume is redirected by about 103.5 degrees (However, note the 35 USC 112(b) rejection and interpretation of the term "about" above, whereby it is possible to construe the redirection of the plume in Sperry to be “about” 103.5 degrees).
However, Foley teaches an inhaler device comprising a spacer wherein the spacer has an actuator inlet on the side of a housing that is configured to securely releasably interengage a metered-dose inhaler actuator mouthpiece (Figs. 2-3, central opening 20 is the side of the housing 16 to receive a metered dose inhaler (MDI) mouthpiece 12; see col. 3, ln. 25-30).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the internal cartridge and actuating valve mechanism of Sperry with an actuator inlet located at the side of the enclosure and configured to securely and releasably interengage a metered-dose inhaler actuator mouthpiece as taught by Foley, as such a modification would provide .
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sperry in view of Foley, as applied to claim 5 above, and further in view of Rao (7,418,962).
	Regarding claim 6, the modified device of Sperry has an actuator nozzle configured to direct the metered-dose inhaler plume (Foley, col. 3, ln. 2-4, discloses a “reaction base,” which acts as a nozzle to direct the plume of the metered dose).
	The modified device of Sperry does not disclose the actuator nozzle as configured to direct the plume at an oblique angle to the valve stem.
	However, Rao teaches an inhaler device comprising a spacer (Fig. 2, chamber 112) and an MDI device removably attached to the spacer (Fig. 2 depicts and "MDI"), whereby the MDI has an actuator nozzle that directs a plume at an oblique angle to a valve stem (Fig. 2 depicts the internal structure of the MDI as comprising a nozzle that connects to a valve stem of the canister “C” at an oblique angle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the body structure of the MDI and actuator nozzle of the modified device of Sperry to direct the inhaler plume at an oblique angle relative to the valve stem as taught by Rao, as such a modification is the simple .
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sperry in view of Foley and Rao, as applied to claim 6 above, and further in view of Ciancone et al (2016/0022933).
	Regarding claim 7, the modified device of Sperry has the actuator mouthpiece of the metered-dose inhaler actuator at an oblique angle to the body of the metered-dose inhaler actuator (Rao, Fig. 2, depicts the mouthpiece of the MDI to be at an oblique angle relative to the rest of the body of the MDI); and the body of the metered-dose inhaler as substantially flush with an edge of the enclosure in which the actuator inlet is formed (Foley, Fig. 2, depicts the body of the MDI 12 as being “substantially” flush with the fitting 18 of the spacer 14.  Additionally, Rao, Fig. 2, depicts the body of the MDI as being “substantially” flush with the spacer 112.  Such a “substantially flush” configuration would also be employed in the modified device of Sperry.  While there may be a gap between the actuator body and the edge of the spacer, such a gap is considered to be permitted to still classify the configuration as “substantially flush.” Note: see the 35 USC 112(b) rejection and interpretation of the term "substantially" above).
	The modified device of Sperry does not have the enclosure as generally parallelepipedic (Sperry, Fig. 3, depicts the shape of housing 160 as being potentially 
	However, Ciancone teaches an inhaler spacer comprising a housing that is parallelepipedic (Fig. 1A, the housing of spacer 100 is parallelepipedic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Sperry to have the enclosure shaped as generally parallelepipedic as taught by Ciancone, as such a modification is the simple substitution of one known spacer shape (i.e. the parallelepipedic spacer shape of Ciancone) for another spacer shape (i.e. the unknown shape of the spacer of the modified device of Sperry) to obtain the predictable result of providing an enclosure that allows for an MDI plume to be delivered from an MDI mouthpiece to an end user.
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sperry in view of Foley, as applied to claim 1 above, and further in view of Ciancone et al.
	Regarding claim 10, the modified device of Sperry has an enclosure with a shape (Sperry, Fig. 3, depicts the shape of housing 160 as being potentially "generally parallelepipedic,” but the cross sectional view does not make it possible to determine the actual shape of the device).
The modified device of Sperry does not explicitly have the enclosure as generally parallelepipedic.
	However, Ciancone teaches an inhaler spacer comprising a housing that is parallelepipedic (Fig. 1A, the housing of spacer 100 is parallelepipedic).
.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nowacki et al (4,534,343) discloses a metered dose inhaler with a spacer that uses ambient air to redirect a plume of medicine about 90 degrees.
Foley et al (5,012,803) discloses a spacer comprising an enclosure and an actuator inlet for receiving a metered dose inhaler that has a body that is oblique to a mouthpiece.
Stenzler et al (8,770,188) discloses a dilution spacer comprising an enclosure, an actuator inlet for receiving a metered dose inhaler, and ambient air inlet, and an outlet.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785